Title: To James Madison from John Graham, 5 September 1810
From: Graham, John
To: Madison, James


Dear SirDept of State 5th Sepr 1810.
Agreeably to your request I have looked thro: the Registers sent here from Paris and do not find that they contain any thing in relation to the Paper you want. They are a strange compound of Public & Private Papers—tho their general Character is I think decidedly official. I understood from Mr Skipwith when he was here, that he had directed them to be sent to the Dept of State 1st Because he did not consider them as strictly belonging to his office, the Law not having made it his Duty to keep such Books, & 2dly Because he was unwilling to place them under the controul of General armstrong as they contained Matter highly important to him as an Individual and directly connected with his dispute with the General.
You will have heared that Colo Whiting died the night before the last and Major Rogers last night. As they lived in the same House and were both healthy Men their sudden deaths have not only cast a gloom thro our Society; but have given something like an alarm least a contagious should have gotten among us. I trust however, that this is not the case. With sentiments of the Most Sincere & Respectful attachment I am Dear Sir Your Most Ob Sert
John Graham
